DETAILED ACTION 

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 04/19/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112


4.	Claims 1-2, 7-8, 10, 13 and 15, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons. First, claim 1 now recites, in paragraph (b),‘ ‘the at least one sample container comprising at least one tempering element’. No support for such feature was found in the original specification.  Additionally, regarding claim 2, while the original specification describes the ‘zigzag design’ of the’ second side 32 of the carrier 12  being arranged in the shown longitudinal section [that is, in the cross- section taken perpendicularly to the ‘sides’ of the carrier], no sufficient and adequate support was found for the ‘zigzag design’ being implemented in any other [cross]-sections [, as currently covered by the instant claim language].  
5.	Claims 1-2, 7-8, 10, 13 and 15, as amended, , are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1, as amended, currently requires the ‘second side’ of the carrier to be ‘formed such that at least one sample container is formed within the carrier’. It is unclear from this language whether or not it means that the second side must include at least on recess. The claim also fails to set forth any structural inter-relationships between the ‘container’ and the ‘first’ side of the carrier, as well as between the container and the ‘cavity’. It is further unclear how just being ‘at least partially in contact with the ‘second side of the carrier’ can make the tempering element ‘suitable to cool or heat’ the container. It is advised to clearly set forth the ‘tempering element’ as a heating and/or cooling one. Note that the modified recitation of the ‘tempering module for cooling and heating’, having been evaluated in light of the specification, is not considered as invoking the 112 (f) provisions, and the ‘tempering module’ is not evaluated as a generic placeholder. It is further noted that the ‘negative pressure’, the ‘cavity’ and the ‘pump’ are recited within the context of intended use which is given patentable weight only to the extent it effects the structure of the invention. 
	With respect to the amended claim 2, it is unclear from the claim language in what sense the ‘zigzag design’ can ‘determine the ‘number and arrangement of at least one[!] cavity and ‘at least one [!] sample container. Also, such combination of a broader term [‘number’] with a narrower term [‘one’], does not clearly set forth the metes and bounds of the patent protection sought. 
Drawings

6.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the allegedly disclosed carrier shapes that are different from the ‘disc-shaped’ one, which is the only carrier shape expressly described in the original specification, as well as the ‘zigzag design’ [that is, a repeated design, or pattern with sharp turns in alternating directions’] for the claimed combination of only one cavity with only one container. must be clearly shown   No new matter should be entered.  

Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.    
Conclusion

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798